In view of the fact that the undisputed testimony showed that the earning capacity of the husband shortly before the hearing was $50 per week, and the evidence being in conflict on the material issue as to the value of property owned by the husband and whether or not he was physically able to earn money, the allowance of $50 per month as temporary alimony, and $35 as attorney's fees, was not excessive or an abuse of discretion, although the uncontradicted evidence showed that the husband was temporarily out of employment at the time of the alimony hearing. Code, § 30-205; Rigdon v. Rigdon,  174 Ga. 903 (164 S.E. 677); Roberts v. Roberts, 190 Ga. 649
(10 S.E.2d 62); Hannah v. Hannah, 191 Ga. 134
(11 S.E.2d 779).
Judgment affirmed. All the Justices concur.
                        No. 14571. JULY 8, 1943.